Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/374,636  DEVICES, SYSTEMS AND METHODS RELATING TO SUB-SURFACE FALL PROTECTION ANCHOR filed on 7/13/2021.  Claims 1-13 and 16-18 are pending.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: All reference numerals are not in drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how a kit is dependent on a system.   



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 8635821 to Pierce.
	With regards to claim 1, the publication to Pierce discloses a device having an anchor point base plate (20) sized and configured for attachment to an upper surface of support substrate (7), wherein the anchor point base plate is configured to immobily hold the personal fall protection anchorage device to the support substrate adequate for safe fall protection for a worker, the anchor point base plate further comprising an upwardly extendible adjustment bolt (50, 86), an upper surface of the upwardly extendible adjustment bolt having a cavity therein configured to immobily receive and hold the personal fall protection anchorage device (62, 119).
	With regards to claim 2, Pierce teaches a backer plate (29, 60) sized and configured to cooperatively capture the support surface between the anchor point base plate and the backer plate.
	With regards to claim 3, Pierce teaches wherein the personal fall protection anchorage device comprises a D-ring (128) sized and configured to hold a personal fall protection lifeline.
	With regards to claim 4, Pierce teaches at least one anchor point base plate-substrate connector (33).
	With regards to claim 5, Pierce teaches wherein the anchor point base plate-substrate connector comprises at least one of bolts, nails, screws or industrial-strength glue.
	With regards to claim 6, Pierce teaches wherein the anchor point base plate-substrate connector comprises 2 to 4 bolts that pass through the anchor point base plate to thread into the substrate to hold the anchor point base plate to the substrate.
	With regards to claim 7, Pierce teaches wherein the 2 to 4 bolts further thread into a corresponding number of threaded bolt holes in the backer plate of claim 2.
	With regards to claim 8, Pierce teaches wherein the upwardly extendible adjustment bolt is a threaded anchor-bolt and the anchor point base plate comprises a matchingly threaded anchor-bolt passage (at 86) such that rotation of the threaded anchor-bolt in the anchor-bolt passage raises or lowers the upwardly extendible adjustment bolt.
	With regards to claim 9, Pierce teaches that the cavity of the upwardly extendible adjustment bolt is a threaded anchor-bolt passage that matches (86 and 62 match) a threaded stem of the personal fall protection anchorage device.
	With regards to claim 10, Pierce teaches wherein the system further comprises a temporary plug to temporarily plug (62, 56) the cavity of the upwardly extendible adjustment bolt.
	With regards to claim 11, Pierce teaches that the temporary plug is a temporary bolt plug (62).
	With regards to claim 12, Pierce teaches a removable cover plate (80) that covers the system when not in use.
	With regards to claim 13, Pierce teaches wherein the removable cover plate is substantially flat.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 8635821 to Pierce.
It has been held that kits of various components are obvious.  It would have been obvious to include installation elements and use elements as a kit including in order to have all the elements for installation including an adhesive backed drill template and a personal fall protection lifeline so that the device is ready to install and use.  

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        10/19/22